*I. .




                                                           a




        Hon. E. H. Thornton,~ Jr.                     Opinion No. S- 110.
        Chairman.  State Highway Crnnmission
        Texas Highway Department                      Re:        (A) Authority of the State
        Austin 14. Texas                                         Highway Commission       to is-
                                                                 sue voucher for a lump sum
                                                                for-payment    of preliminary
                                                                 expenses of the Texas Turn-
                                                                 pike Authority.   (B) Author-
                                                                 ityof the Texas Turnpike
                                                                 Authority to pay expenses
                                                                 incurred by the Authority
                                                                 for office rental, supplies,
                                                                 bnnd premiums,     and sal-
                                                                 aries as Upreliminary     ex-
        Dear   Mr.   Thornton:                                   penses.”

                          Your request    for an opinion       reads   in part as follows:

                           “To provide for the construction,      operation and
                 maintenance     of Turnpikes within the State of Texas, the
                 53rd Legislature      by the passage of House Bill 4 created
                 the Texas Turnpike Authority,        a bndy politic and Agency
                 of the State, and prescribed~~its powers, duties and limi-
                 tations.    The Legislature    did not include in House Bill 4
                 an appropriatron     to the Turnpike Authority for the pay-
                -ment -of preliminary      expenses prior to the sale of reve-
                 nue bonds, nor was an appropriation         to the Texas Turn-
                spike Authority made in the Departmental          Appropriation
                 Bill.   Section 20 of the Act autlmrizes      the State Highway
                 Commission,      if requested by the Authority,     to spend High-
                 way Funds for the study of a project, and to use its engi-
                 neering and other forces including consulting engineers,
                 and traffic engineers,      and to pay for such additional en-
                 gineering and traffic and other expert studies as may be
                 deemed expedient, and all such expenses incurred by the
                 State Highway Commission         prior to the issuance of turn-
                 pike revenue bonds should be paid by the State Highway
                 Commission      and charged to the project.      Upon the sale
                  of turnpike revenue bonds, the funds so expended by the
                 Highway Commission         in connection with the project, shall
                 be reimbursed      from the proceeds     of such bonds.

                          ”
                              .   .   .
Hon. E. H. Thornton,    Jr., page 2 (S-110)




                “(1) Is the State Highway Commission     authorized
       under the terms of House Bill 4 to issue voucher on the
       State Highway Fund, and is the Comptroller      authorized   to
       issue warrant therefor as an advance to the Texas Turn-
       pike Authority a lump sum of money from the State High-
       way Fund from which the Texas Turnpike Authority could
       pay its preliminary   expenses,   provided such sum is repaid
       to the Highway Commission       by the Turnpike Authority from
       the sale of revenue bonds.

                “(2) Is the State Highway Commission    authorized.
       to issue vouchers   on the State Highway Fund, and is the
       Comptroller   authorized to issue warrants therefor,   for
       the following kinds of obligations  incurred by the Texas
       Turnpike Authority as preliminary     expenses prior to the
       sale of revenue bonds by the Authority:

                            “Office rental, office supplies and ex-
                            penses, bond premiums for members
                            of the Board of Directors      and employ-
                            ees of the Authority,    traveling expens-
                            es of members     of the Board of Direct-
                            ors and employees      of the Authority,    sal-
                            aries of employees     of the Authority,    con-
                            sulting engineers    employed under con-
                            tracts made by the Authority for study
                            of tur,npike projects,   and other prelim-
                            inary operational and organizational        ex-
                            penses incurred by the Authority,        all of
                            said expenses to be reimbursed        to the
                            State Highway Commission         by the Turn-
                            pike Authority from the sale of revenue
                            bonds.”

Section 20 of House    Bill 4. Acts   53rd Legislature,   Regular   Session,   1953,
reads as follows:

                “The State Highway Commission          is hereby author-
       ized in its .discretion.  if and to the extent requested by the
       Authority,   to expend out of any funds available for the pur-
       pose, such moneys as may be necessary           for the study of a
       Project and to use its engineering      and other forces,    includ-
       ing consulting engineers and traffic engineers,        for the pur-
       pose of effecting such study and to pay for such additional
       engineering    and traffic and other expert studies as it may
       deem expedient and all such expenses         incurred by the State
       Highway Commission        prior to the issuance of turnpike rev-
       enue bonds under the provisions       of this Act, shall be paid
t.   -




         Hon. E. H. Thornton,    Jr., page 3 (S-1,10)




                 by the State Highway Commission    and charged to such Proj-
                 ect, and the State Highway Commission    shall keep proper reck-
                 ords and accounts showing each amount so charged.       Upon the
                 sale of turnpike revenue bonds for any such project, the funds
                 so expended by the State Highway Commission      in connection
                 with such Project shall be reimbursed   to the ,State Highway
                 Commis.sion   from the proceeds of such bonds.”     (Emphasis
                 added.)

                          Your questions ,resolve themselves      into a problem of stat-
         utory interpretation   whereby we must determine       the legislative  intent in
         this case.   We must determine whether the Legislature         intended for the
         State Highway Commission       to turn over a lump sum to the Texas Turn-
         pike Authority,   in the beginning, before any expenses are incurred by
         that Authority and allow that Authority to pay its expenses as they ac-
         crue, or whether the Legislature      intended that the Highway Commission
         pay the expenses of the Turnpike Authority as such expenses accrue.

                         Where a statute is ambiguous      or presents alternative
         methods of accomplishing    a particular   act, there are innumerable     canons
         or rules of construction  which come into play to help us determine        the
         legislative intent.  Koy v. Schneider,   110 ‘Tex. 369, 221 S.W. 880 (1920).

                         However, where a statute presents no ambiguity,     we are
         limited to a less ,dubious guide to the determination  of what the Legisla-
         ture intended.   Weaver v. Robison,   114 Tex. 272. 268 S.W. 133 (1924).
         In such a case we are limited to the wording of the statute itself to de-
         termine its meaning.

                          The statute here in question directs the State Highway
         Commission     to expend funds for “all such expenses incurred . . . prior
         to the issuance of turnpike revenue bonds.”       This language makes no
         mention of lump sum payments, payments in advance, or expenses           in-
         curred in the future but only “expenses     incurred.-   The words used give
         reference   only to the past tense.   No ambiguity exists in the wording of
         this Act and we must, therefore,     follow the wording of the Act.  It makes
         reference   only to one type of payment of these expenses and any other
         procedure would be improper.        We must. therefore,   answer your first
         question %o” and your second question “Yes”.

                         It is our opinion that the statute contemplates   the expendi-
         ture of funds for all of the purposes listed in your second question, if
         same are determined by the Authority to be necessary       for the study of a
         Project.
Hon. E. H. Thornton,        Jr., page 4 (S-110)




                                     SUMMARY


                (A) The State Highway Commission     has no au-
        thority to issue a voucher for a lump sum advance to
        the Texas Turnpike Authority to cover its preliminary
        expenses.    (B) The State Highway Commission    does
        have authority to pay certain specified expenses in-
        curred by the Texas Turnpike Authority as “prelim-
        inary expenses.’

APPROVED:                                         Yours   very   truly,

V. F. Taylor,    (acting)                         JOHN BEN SH~EPPERD
State Affairs   Division                          Attorney General

Willis E. Gresham
Reviewer

Robert S. Trotti
First Assistant                                            Assistant